700 N.W.2d 359 (2005)
473 Mich. 851
Cheryl FRITZE, Helen Ramsey, Lynne Page, James Luke and Abdul J. Sheikh, Plaintiffs-Appellees,
v.
INGHAM COUNTY ROAD COMMISSION, Board of Ingham County Road Commissioners, Larry R. Smith, Jean M. McDonald, June H. Pallottini, Robert H. Peterson, and John W. Midgley, Defendants-Appellants.
Docket Nos. 128906 & (22). COA No. 262263.
Supreme Court of Michigan.
July 7, 2005.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 5, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the Court of Appeals order vacating the preliminary injunction. We MODIFY the Court of Appeals order to the extent that it failed to require dismissal of plaintiffs' Open Meetings Act claims in their entirety. The proofs did not establish a violation of the Open Meetings Act, M.C.L. § 15.261, et seq. See Herald Co. v. Bay City, 463 Mich. 111, 614 N.W.2d 873 (2000); M.C.L. §§ 224.9(3), and 224.10(2); and M.C.L. § 15.265(4). Under the circumstances presented in this case, M.C.L. § 224.11(2) affords plaintiffs no remedy separate from or additional to the remedies available under the Open Meetings Act. Therefore, we REMAND this case to the Ingham Circuit Court for the immediate entry of summary disposition in defendants' favor on all of plaintiffs' claims.
WEAVER, J., dissents and states:
I would grant leave to appeal in this case. The issues presented should not be decided in a peremptory order.